Case 2:19-cr-00159-RSL Document 33-1 Filed 08/28/19 Page 1 of 1

DEFENDANT STATUS SHEET

(One for each defendant)

I. CASE STATUS

Name of Defendant: Paige Thompson

 

 

 

 

 

Has defendant had initial appearance in this case? ¥ | Yes No

 

 

 

MJ 19-344 MAT CR

Wl. CUSTODIAL STATUS

If defendant had initial appearance, please check one of the following:

 

Continue Conditions of Release

 

 

y | Continue Detention

 

 

 

Temporary Detention, a detention hearing has been scheduled for

il. ARRAIGNMENT

 

Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)

 

 

 

 

Summons to be Issued for Appearance on

 

Defendant’s Address:

 

 

 

 

V | Letter to Defense Counsel for Appearance on Christopher Sanders & Mohammad Ali Hamoudi

Defense Attorney’s Name and address: FPD

The estimated trial time is 3-5 days.
(Revised March 2018)
